SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51726 Magyar Bancorp, Inc. (Name of Small Business Issuer in its Charter) Delaware 20-4154978 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 400 Somerset Street, New Brunswick, New Jersey 08901 (Address of Principal Executive Office) (Zip Code) (732) 342-7600 (Issuer’s Telephone Number including area code) Securities Registered Pursuant to Section 12(b) of the Act: Name of Each Exchange Title of Class On Which Registered Common Stock, par value $0.01 per share The NASDAQ Stock Market, LLC Securities Registered Pursuant to Section 12(g) of the Act: None (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the Registrant was required to file reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendments to this Form 10-KSB. þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The Registrant’s revenues for the fiscal year ended September 30, 2007 were $30.7 million. The aggregate value of the voting stock held by non-affiliates of the Registrant, computed by reference to the closing price of the Common Stock as of December 15, 2007 was $28.1 million. As of December 15, 2007, there were 5,923,742 shares issued and 5,792,815 outstanding of the Registrant’s Common Stock, including 3,200,450 shares owned by Magyar Bancorp, MHC. DOCUMENTS INCORPORATED BY REFERENCE 1. Proxy Statement for the 2007 Annual Meeting of Stockholders (Part III) Transitional Small Business Disclosure Format (check one): Yes oNo þ Magyar Bancorp, Inc. Annual Report On Form 10-KSB For The Fiscal Year Ended September 30, 2007 Table Of Contents PART I ITEM 1. Description of Business 1 ITEM 2. Description of Property 39 ITEM 3. Legal Proceedings 39 ITEM 4. Submission of Matters to a Vote of Security Holders 39 PART II ITEM 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 39 ITEM 6. Management’s Discussion and Analysis or Plan of Operation 41 ITEM 7. Financial Statements 54 ITEM 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 90 ITEM 8A. Controls and Procedures 90 ITEM 8B. Other Information 90 PART III ITEM 9. Directors, Executive Officers, Promoters, Control Persons, and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 90 ITEM 10. Executive Compensation 90 ITEM 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 90 ITEM 12. Certain Relationships and Related Transactions, and Director Independence 91 ITEM 13. Exhibits 91 ITEM 14. Principal Accountant Fees and Services 91 SIGNATURES 92 Table of Contents PART I ITEM 1. Description of Business Forward Looking Statements This Annual Report contains certain “forward-looking statements” which may be identified by the use of words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage, and other loans, real estate values, competition, changes in accounting principles, policies, or guidelines, changes in legislation or regulation, and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services. Magyar Bancorp, MHC Magyar Bancorp, MHC is the New Jersey-chartered mutual holding company of Magyar Bancorp, Inc.Magyar Bancorp, MHC’s only business is the ownership of 54.03% of the issued shares of common stock of Magyar Bancorp, Inc.So long as Magyar Bancorp, MHC exists, it will be required to own a majority of the voting stock of Magyar Bancorp, Inc.The executive office of Magyar Bancorp, MHC is located at 400 Somerset Street, New Brunswick, New Jersey08903, and its telephone number is (732) 342-7600. Magyar Bancorp, MHC is subject to comprehensive regulation and examination by the Board of Governors of the Federal Reserve System, and the New Jersey Department of Banking and Insurance. Magyar Bancorp, Inc. Magyar Bancorp, Inc. is the mid-tier stock holding company of Magyar Bank. Magyar Bancorp, Inc. is a Delaware chartered corporation and owns 100% of the outstanding shares of common stock of Magyar Bank. Magyar Bancorp, Inc. has not engaged in any significant business activity other than owning all of the shares of common stock of Magyar Bank. At September 30, 2007, Magyar Bancorp, Inc. had consolidated assets of $473.2 million, total deposits of $368.8 million and stockholders’ equity of $48.2 million. Magyar Bancorp, Inc.’s net income for the fiscal year ended September 30, 2007 was $716,000. The executive offices of Magyar Bancorp, Inc. are located at 400 Somerset Street, New Brunswick, New Jersey08903, and its telephone number is (732) 342-7600. Magyar Bancorp, Inc. is subject to comprehensive regulation and examination by the Board of Governors of the Federal Reserve System, and the New Jersey Department of Banking and Insurance. On January 23, 2006, Magyar Bancorp, Inc. sold 2,618,550 shares of its common stock at a price of $10.00 per share, issued an additional 3,200,450 shares of its common stock to Magyar Bancorp, MHC, and contributed 104,742 shares to MagyarBank Charitable Foundation. Magyar Bank Magyar Bank is a New Jersey-chartered savings bank headquartered in New Brunswick, New Jersey that was originally founded in 1922 as a New Jersey building and loan association. In 1954, Magyar Bank converted to a New Jersey savings and loan association, before converting to the New Jersey savings bank charter in 1993. We conduct business from our main office located at 400 Somerset Street, New Brunswick, New Jersey, and our four branch offices located in New Brunswick, North Brunswick, South Brunswick, and Branchburg, New Jersey. The Branchburg branch office opened September 2006 and the New Brunswick branch office opened February 2007. The telephone number at our main office is (732) 342-7600. 1 Table of Contents General Our principal business consists of attracting retail deposits from the general public in the areas surrounding our main office in New Brunswick, New Jersey and our branch offices located in Middlesex and Somerset Counties, New Jersey, and investing those deposits, together with funds generated from operations and wholesale funding, in residential mortgage loans, home equity loans, home equity lines of credit, commercial real estate loans, commercial business loans, construction loans and securities. We also originate consumer loans, primarily secured demand loans. We originate loans primarily for our loan portfolio. However, from time to time we have sold some of our long-term fixed-rate residential mortgage loans into the secondary market, while retaining the servicing rights for such loans. Our revenues are derived principally from interest on loans and securities. Our investment securities consist primarily of mortgage-backed securities and U.S. Government and Federal Agency obligations. We also generate revenues from fees and service charges. Our primary sources of funds are deposits, borrowings and principal and interest payments on loans and securities. We are subject to comprehensive regulation and examination by both the New Jersey Department of Banking and Insurance and the Federal Deposit Insurance Corporation. Market Area We are headquartered in New Brunswick, New Jersey, and our primary deposit market area is concentrated in the communities surrounding our headquarters branch and our branch offices located in Middlesex and Somerset Counties, New Jersey.Our primary lending market area is broader than our deposit market area and includes all of New Jersey. At September 30, 2007, 43.4% of our mortgage loan portfolio consisted of loans secured by real estate located in Middlesex and SomersetCounties in New Jersey. The economy of our primary market area is diverse. It is largely urban and suburban with a broad economic base that is typical for counties surrounding the New York metropolitan area. Middlesex and SomersetCounties are projected to experience moderate population and household growth through 2010. These counties have an aging population base with the strongest growth projected in the 55-and-older age group and $50,000 or greater household income category. Competition We face intense competition within our market area both in making loans and attracting deposits. Our market area has a high concentration of financial institutions including large money center and regional banks, community banks and credit unions. Some of our competitors offer products and services that we currently do not offer, such as trust services and private banking. According to the Federal Deposit Insurance Corporation’s annual Summary of Deposit report, at June 30, 2007 our market share of deposits was 1.24% and 0.13% of deposits Middlesex and SomersetCounties, respectively. Our competition for loans and deposits comes principally from commercial banks, savings institutions, mortgage banking firms and credit unions. We face additional competition for deposits from short-term money market funds, brokerage firms, mutual funds and insurance companies. Our primary focus is to build and develop profitable customer relationships across all lines of business while maintaining our role as a community bank. Lending Activities We originate residential mortgage loans to purchase or refinance residential real property. Residential mortgage loans represented $152.5 million, or 39.5% of our total loans at September 30, 2007. Historically, we have not originated a significant number of loans for the purpose of reselling them in the secondary market. In the future, however, to help manage interest rate risk and to increase fee income, we intend to increase our origination and sale of residential mortgage loans. No loans were held for sale at September 30, 2007. We also originate commercial real estate, commercial business and construction loans. At September 30, 2007, these 2 Table of Contents loans totaled $81.3 million, $26.6 million and $97.2 million, respectively. We also offer consumer loans, which consist primarily of home equity lines of credit and stock-secured demand loans. At September 30, 2007, home equity lines of credit and stock-secured demand loans totaled $12.9 million and $15.2 million, respectively. Loan Portfolio Composition. The following table sets forth the composition of our loan portfolio by type of loan, at the dates indicated. At September 30, 2007 2006 2005 2004 2003 Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) One-to four-family residential $ 152,474 39.54 % $ 143,245 40.65 % $ 126,269 46.64 % $ 108,722 55.50 % $ 107,531 61.08 % Commercial real estate 81,275 21.08 % 68,567 19.46 % 57,366 21.19 % 19,935 10.18 % 19,354 10.99 % Construction 97,150 25.20 % 90,342 25.64 % 44,418 16.41 % 5,526 2.82 % 5,188 2.95 % Home equity lines of credit 12,894 3.34 % 10,843 3.08 % 10,398 3.84 % 9,065 4.63 % 7,301 4.15 % Commercial business 26,630 6.91 % 24,510 6.96 % 17,413 6.43 % 27,698 14.14 % 9,630 5.47 % Other 15,159 3.93 % 14,846 4.21 % 14,862 5.49 % 24,964 12.74 % 27,042 15.36 % Total loans receivable $ 385,582 100.00 % $ 352,353 100.00 % $ 270,726 100.00 % $ 195,910 100.00 % $ 176,046 100.00 % Net deferred loan fees (214 ) (492 ) (280 ) (19 ) (128 ) Allowance for loan losses (3,754 ) (3,892 ) (3,129 ) (2,341 ) (2,150 ) Total loans receivable, net $ 381,614 $ 347,969 $ 267,317 $ 193,550 $ 173,768 Loan Portfolio Maturities and Yields. The following table summarizes the scheduled repayments of our loan portfolio at September 30, 2007.Demand loans, loans having no stated repayment schedule or maturity, and overdraft loans are reported as being due in one year or less. One-to-Four Family Commercial Home Equity Residential Real Estate Construction Lines of Credit Due During Weighted Weighted Weighted Weighted The Fiscal Years Average Average Average Average Ending September 30, Amount Rate Amount Rate Amount Rate Amount Rate (Dollars in thousands) 2008 $ 2,660 7.89 % $ 19,024 8.41 % $ 80,895 8.85 % $ 3,292 8.57 % 2009 578 5.31 % 371 7.57 % 14,203 8.32 % 1 9.75 % 2010 674 5.26 % 638 6.08 % 2,052 8.55 % 15 9.75 % 2011 to 2012 3,022 6.53 % 895 8.05 % - - 79 9.75 % 2013 to 2017 15,419 5.66 % 4,366 7.25 % - - 1,010 6.18 % 2018 to 2021 21,412 5.24 % 4,490 6.51 % - - 221 8.25 % 2022 and beyond 108,709 5.75 % 51,491 7.14 % - - 8,276 7.77 % Total $ 152,474 5.72 % $ 81,275 7.41 % $ 97,150 8.77 % $ 12,894 7.87 % 3 Table of Contents Commercial Business Other Total Due During Weighted Weighted Weighted The Fiscal Years Average Average Average Ending September 30, Amount Rate Amount Rate Amount Rate (Dollars in thousands) 2008 $ 16,710 8.09 % $ 14,440 6.73 % $ 137,021 8.75 % 2009 207 8.10 % 19 8.28 % 15,379 8.64 % 2010 706 7.97 % 39 12.56 % 4,124 7.54 % 2011 to 2012 2,036 7.05 % 132 8.15 % 6,164 6.82 % 2013 to 2017 4,794 7.40 % 88 4.63 % 25,677 6.30 % 2018 to 2021 387 8.25 % 2 13.00 % 26,512 5.40 % 2022 and beyond 1,790 7.71 % 439 5.78 % 170,705 6.16 % Total $ 26,630 7.86 % $ 15,159 6.72 % $ 385,582 7.16 % The following table sets forth the scheduled repayments of fixed- and adjustable-rate loans at September 30, 2007 that are contractually due after September 30, 2008. Due After September 30, 2008 Fixed Adjustable Total (Dollars in thousands) One-to four-family residential $ 96,750 $ 53,064 $ 149,814 Commercial real estate 8,409 53,842 62,251 Construction - 16,255 16,255 Home equity lines of credit 985 8,617 9,602 Commercial Business 2,684 7,236 9,920 Other 135 584 719 Total $ 108,963 $ 139,598 $ 248,561 Residential Mortgage Loans.We originate residential mortgage loans, most of which are secured by properties located in our primary market area and most of which we hold in portfolio. At September 30, 2007, $152.5 million, or 39.5% of our total loan portfolio, consisted of residential mortgage loans (including home equity loans). Residential mortgage loan originations are generally obtained from our in-house loan representatives, from existing or past customers, through advertising, and through referrals from local builders, real estate brokers and attorneys, and are underwritten pursuant to Magyar Bank’s policies and standards. Generally, residential mortgage loans are originated in amounts up to 80% of the lesser of the appraised value or purchase price of the property, with private mortgage insurance required on loans with a loan-to-value ratio in excess of 80%. We generally will not make loans with a loan-to-value ratio in excess of 97%, which is the upper limit that has been established by the Board of Directors. Mortgage loans have been originated for terms of up to 30 years and are currently offered for terms up to 40 years. The Bank has not participated in “sub-prime” (mortgages granted to borrowers whosecreditworthiness is not sufficient to get a conventional mortgage) or option ARM mortgage lending. At September 30, 2007, non-performing residential mortgage loans totaled $65,000, or 0.02% of the total loans receivable. Interest income not recorded on these loans at September 30, 2007 was $800. We also originate home equity loans secured by residences located in our market area. The underwriting standards we use for home equity loans include a determination of the applicant’s credit history, an assessment 4 Table of Contents of the applicant’s ability to meet existing obligations, the ongoing payments on the proposed loan and the value of the collateral securing the loan. The maximum combined (first and second mortgage liens) loan-to-value ratio for home equity loans and home equity lines of credit is 90%. Home equity loans are generally offered with fixed rates of interest with the loan amount not to exceed $500,000 and with terms of up to 30 years. Generally, all fixed-rate residential mortgage loans are underwritten according to Freddie Mac guidelines, policies and procedures. Historically, we have not originated a significant number of loans for the purpose of reselling them in the secondary market. In the future, however, to help manage interest rate risk and to increase fee income, we intend to increase our origination and sale of fixed-rate residential mortgage loans. No loans were held for sale at September 30, 2007. We generally do not purchase residential mortgage loans, except for loans to low-income borrowers to enhance our Community Reinvestment Act performance. At September 30, 2007, we had $6.1 million of purchased one-to four-family residential mortgage loans. No loans were purchased in the fiscal year ended September 30, 2007. At September 30, 2007, we had $97.5 million of fixed-rate residential mortgage loans, which represented 63.9% of our total residential mortgage loan portfolio. At September 30, 2007, our largest fixed-rate residential mortgage loan was for $4.7 million. The loan was performing in accordance with its terms at September 30, 2007. We also offer adjustable-rate residential mortgage loans with interest rates based on the weekly average yield on U.S. Treasuries adjusted to a constant maturity of one year, which adjusts either annually from the outset of the loan or which adjusts annually after a one-, three-, five-, seven-, and ten-year initial fixed-rate period. Our adjustable-rate mortgage loans generally provide for maximum rate adjustments of 2% per adjustment, with a lifetime maximum adjustment up to 5%, regardless of the initial rate. We also offer adjustable-rate mortgage loans with an interest rate based on the prime rate as published in The Wall Street Journal or the Federal Home Loan Bank of New York advance rates. Adjustable-rate mortgage loans decrease the risk associated with changes in market interest rates by periodically repricing. However, these loans have other risks because, as interest rates increase, the underlying payments by the borrower increase, which increases the potential for default by the borrower. At the same time, the marketability of the underlying collateral may be adversely affected by higher interest rates. The maximum periodic and lifetime interest rate adjustments also may limit the effectiveness of adjustable-rate mortgage loans during periods of rapidly rising interest rates. At September 30, 2007, adjustable-rate residential mortgage loans totaled $55.0 million, or 36.1% of our total residential mortgage loan portfolio. Of these loans, $19.0 million were interest-only loans originated with an average original loan-to-value of 69.6%. Interest-only loans allow the borrower to make interest–only payments during an initial fixed-rate period. Following the initial period, the borrower is required to make principle and interest payments. At September 30, 2007, our largest adjustable-rate residential mortgage loan was for $986,000. The loan was performing in accordance with its terms at September 30, 2007. In an effort to provide financing for low- and moderate-income home buyers, we offer low-to-moderate income residential mortgage loans. These loans are offered with fixed rates of interest and terms of up to 40 years, and are secured by one-to four-family residential properties. All of these loans are originated using underwriting guidelines of U.S. government sponsored agencies such as Freddie Mac or Fannie Mae. These loans are originated with maximum loan-to-value ratios of 97%, which is higher than the maximum loan-to-value ratios of our standard one- to four-family mortgage loans. All residential mortgage loans we originate include “due-on-sale” clauses, which give us the right to declare a loan immediately due and payable if the borrower sells or otherwise disposes of the real property 5 Table of Contents securing the mortgage loan. All borrowers are required to obtain title insurance, fire and casualty insurance and, if warranted, flood insurance on properties securing real estate loans. Commercial Real Estate Loans.As part of our strategy to add to and diversify our loan portfolio, we have continued our focus on increasing our originations of commercial real estate loans. At September 30, 2007, $81.3 million, or 21.1%, of our total loan portfolio consisted of these types of loans. Commercial real estate loans are generally secured by five-or-more-unit apartment buildings, industrial properties and properties used for business purposes such as small office buildings and retail facilities primarily located in our market area. We generally originate adjustable-rate commercial real estate loans with a maximum term of 25 years, provided adjustable rate periods limit the initial payment period to no more than five years. The maximum loan-to-value ratio for our commercial real estate loans is 75%, based on the appraised value of the property. We consider a number of factors when we originate commercial real estate loans. During the underwriting process we evaluate the business qualifications and financial condition of the borrower, including credit history, profitability of the property being financed, as well as the value and condition of the mortgaged property securing the loan. When evaluating the business qualifications of the borrower, we consider the financial resources of the borrower, the borrower’s experience in owning or managing similar property and the borrower’s payment history with us and other financial institutions. In evaluating the property securing the loan, we consider the net operating income of the mortgaged property before debt service and depreciation, the ratio of the loan amount to the appraised value of the mortgaged property and the debt service coverage ratio (the ratio of net operating income to debt service) to ensure it is at least 120% of the monthly debt service. We require personal guarantees on all commercial real estate loans made to individuals. Generally, commercial real estate loans made to corporations, partnerships and other business entities require personal guarantees by the principals. All borrowers are required to obtain title, fire and casualty insurance and, if warranted, flood insurance. Loans secured by commercial real estate generally are larger than residential mortgage loans and involve greater credit risk. Commercial real estate loans often involve large loan balances to single borrowers or groups of related borrowers. Repayment of these loans depends to a large degree on the results of operations and management of the properties securing the loans or the businesses conducted on such property, and may be affected to a greater extent by adverse conditions in the real estate market or the economy in general. Accordingly, the nature of these loans makes them more difficult for management to monitor and evaluate. The maximum amount of a commercial real estate loan is limited by our Board-established loans-to-one-borrower limit, which is currently 15% of Magyar Bank’s capital, or $6.2 million. At September 30, 2007, our largest commercial real estate loan was $2.9 million and was secured by a marina and restaurant. At September 30, 2007, one loan in the amount of $1.9 million was on non-accrual status and three loans totaling $2.2 million were two months delinquent. Impaired commercial real estate loans totaled $1.9 million for which no allowance for credit losses has been provided. Interest income not recorded on impaired loans at September 30, 2007 was $133,000. All other loans secured by commercial real estate were performing in accordance with their terms. Construction Loans. We also originate construction loans for the development of one-to four-family homes, townhomes, condominiums, apartment buildings and commercial properties. Construction loans are generally offered to experienced local developers operating in our primary market area and to individuals for the construction of their personal residences. At September 30, 2007, construction loans for the development of one-to four-family residential properties totaled $45.1 million, or 11.7% of total loans. These construction loans have a maximum term of 24 months. We provide financing for land acquisition, site improvement and construction of individual homes. Land acquisition funds are limited to 50% to 75% of the sale price of the land. Site improvement funds are limited to 100% of the bonded site improvement costs. Construction funds are limited to 75% of the lesser of the 6 Table of Contents contract sale price or appraised value of the property (less funds already advanced for land acquisition and site improvement). At September 30, 2007, construction loans for the development of townhomes, condominiums and apartment buildings totaled $34.3 million, or 8.9% of total loans. These construction loans also have a maximum term of 24 months. We generally require that a commitment for permanent financing be in place prior to closing construction loans. The maximum loan-to-value ratio limit applicable to these loans has been 75% of the appraised value of the property, but was decreased to 70% in 2007 to reduce the Bank’s potential exposure given a downtown in the real estate market. Properties must maintain a debt service coverage ratio of 120%. Finally, we may retain up to 10% of each loan advance until the property attains a 90% occupancy level. At September 30, 2007, construction loans for the development of commercial properties totaled $17.8 million, or 4.6% of total loans. These construction loans also have a maximum term of 36 months. The maximum loan-to-value ratio limit applicable to these loans is 75% of the appraised value of the property. In addition, the property must maintain a debt service coverage ratio of 120%. The maximum amount of a construction loan is limited by our loans-to-one-borrower limit, which is currently 15% of Magyar Bank’s capital, or $6.2 million. At September 30, 2007, our largest outstanding construction loan balance was for $6.0 million. The loan was secured by a multi-storied building containing 21 condominiums and street level parking in Hoboken, New Jersey. This project is 99% complete and the loan was performing according to its terms at September 30, 2007. At September 30, 2007, with the exception of four construction loans totaling $6.0 million (see Item 6. Management’s Discussion and Analysis or Plan of Operations for details on these loans), all of our construction loans were performing in accordance with their terms. Impaired construction loans totaled $6.0 million for which a $65,000 allowance for credit loss has been provided. Interest income not recorded on impaired loans at September 30, 2007 was $336,000. Before making a commitment to fund a construction loan, we require an appraisal of the property by an independent licensed appraiser. We generally also engage an outside engineering firm to review and inspect each property before disbursement of funds during the term of a construction loan. Loan proceeds are disbursed after inspection based on the percentage of completion method. We require a personal guaranty from each principal of all of our construction loan borrowers. Construction lending is generally considered to involve a higher degree of credit risk than long-term financing on improved, owner-occupied real estate. Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the value of the property at completion of construction compared to the estimated cost (including interest) of construction and other assumptions. If the estimate of construction cost is inaccurate, we may be required to advance funds beyond the amount originally committed in order to protect the value of the property. Additionally, if our estimate of the value of the completed property is inaccurate, our construction loan may exceed the value of the collateral. Commercial Business Loans. At September 30, 2007, our commercial business loans totaled $26.6 million, or 6.9% of total loans. We make commercial business loans primarily in our market area to a variety of professionals, sole proprietorships and small and mid-sized businesses. Our commercial business loans include term loans and revolving lines of credit. The maximum term of a commercial business loan is 15 years. Such loans are generally used for longer-term working capital purposes such as purchasing equipment or furniture. Commercial business loans are made with either adjustable or fixed rates of interest. The interest rates for adjustable commercial business loans are based on the prime rate as published in The Wall Street Journal. When making commercial business loans, we consider the financial strength of the borrower, our lending history with the borrower, the debt service capabilities of the borrower, the projected cash flows of the business and the value and type of the collateral. Commercial business loans generally are secured by a variety of collateral, primarily accounts receivable, inventory, equipment, savings instruments and readily marketable securities. In addition, we generally require the business principals to execute personal guarantees. 7 Table of Contents Commercial business loans generally have greater credit risk than residential mortgage loans. Unlike residential mortgage loans, which generally are made on the basis of the borrower’s ability to repay the loan from his or her employment income, and which are secured by real property with ascertainable value, commercial business loans generally are made on the basis of the borrower’s ability to repay the loan from the cash flow of the borrower’s business. As a result, the repayment of commercial business loans may depend substantially on the success of the borrower’s business. Further, any collateral securing commercial business loans may depreciate over time, may be difficult to appraise and may fluctuate in value. We try to minimize these risks through our underwriting standards. The maximum amount of a commercial business loan is limited by our loans-to-one-borrower limit, which is 15% of Magyar Bank’s capital, or $6.2 million currently. At September 30, 2007, our largest commercial business loan was a $3.1 million loan to an equipment retailer and was secured by the business assets of the company. This loan was performing according to its terms at September 30, 2007. At September 30, 2007, all of our commercial business loans were performing in accordance with their terms with the exception of three loans totaling $36,000. Impaired commercial business loans totaled $709,000 for which a $251,000 allowance for credit loss has been provided. Home Equity Lines of Credit and Other Loans. We originate home equity lines of credit secured by residences located in our market area. At September 30, 2007, these loans totaled $12.9 million, or 3.3% of our total loan portfolio.The underwriting standards we use for home equity lines of credit include a determination of the applicant’s credit history, an assessment of the applicant’s ability to meet existing obligations, the ongoing payments on the proposed loan and the value of the collateral securing the loan. The maximum combined (first and second mortgage liens) loan-to-value ratio for home equity lines of credit is 90%. Home equity lines of credit have adjustable rates of interest, indexed to the prime rate, as reported in The Wall Street Journal, with terms of up to 25 years. We also originate loans secured by the common stock of publicly traded companies, provided their shares are listed on the New York Stock Exchange, the American Stock Exchange or the NASDAQ Stock Market, and provided the company is not a banking company. Stock-secured loans are interest-only and are offered for terms up to twelve months and for adjustable rates of interest indexed to the prime rate, as reported in The Wall Street Journal. The loan amount is not to exceed 70% of the value of the stock securing the loan at any time. At September 30, 2007, stock-secured loans totaled $17.0 million, or 4.4% of our total loan portfolio, and were comprised of $14.4 million consumer and $2.6 million commercial. Generally, we limit the aggregate amount of loans secured by the common stock of any one corporation to 15% of Magyar Bank’s capital, with the exception of Johnson & Johnson, for which the collateral concentration limit is 150% of Magyar Bank’s capital. At September 30, 2007, $15.3 million, or 4.0% of our loan portfolio, was secured by the common stock of Johnson & Johnson, a New York Stock Exchange company that operates a number of facilities in our market area and employs a substantial number of residents. Although these loans are underwritten based on the ability of the individual borrower to repay the loan, the concentration of our portfolio secured by this stock subjects us to the risk of a decline in the market price of the stock and, therefore, a reduction in the value of the collateral securing these loans. As of September 30, 2007, the aggregate loan-to-value ratio of the stock-secured portfolio was 34.9%. Loan Originations, Purchases, Participations and Servicing of Loans.
